Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 1 of 25 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO
                                   Filed electronically


UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                                                            4:20-CV-66-JHM
                                                            CIVIL ACTION NO. ____________

KISHOR N. VORA, M.D.,                                                            DEFENDANTS
OWENSBORO MEDICAL PRACTICE, PLLC, and
OWENSBORO HEART AND VASCULAR

                                         COMPLAINT

       1.      The United States of America brings this action to enforce provisions of the False

Claims Act (FCA), 31 U.S.C. § 3729, et seq., as well as common law and equity, as a result of

the conduct of Kishor N. Vora, M.D. (Dr. Vora), Owensboro Medical Practice, PLLC, (OMP),

and Owensboro Heart and Vascular (OHV).

       2.      As described below, Defendants executed an elaborate and extensive scheme to

maximize profits at the expense of both patients and Medicare. In particular, Defendants

knowingly and willfully accepted illegal kickbacks in exchange for sending Medicare-

reimbursed orders for pharmacogenomics testing (including medically unnecessary and

unreasonable testing) to a particular clinical laboratory: Natural Molecular Testing Corporation

(NMTC).

       3.      More specifically, from at least May 1, 2012 through March 31, 2013 (the

relevant time period), in violation of the FCA, Defendants knowingly caused to be submitted,

and conspired to submit and cause the submission of, more than three million dollars in false

claims to Medicare by: (1) entering into financial arrangements with the clinical laboratory

related to the referral of, furnishing of, and submission of claims for pharmacogenomics testing;
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 2 of 25 PageID #: 2




(2) receiving illegal remuneration from the clinical laboratory in exchange for referring to the

laboratory, in violation of the Anti-Kickback Statute (AKS), 42 U.S.C. § 1320a-7b; and (3)

causing to be billed to Medicare claims for pharmacogenomics testing that were not medically

necessary. In so doing, Defendants violated the FCA and were unjustly enriched.

       4.      The AKS arose out of concern by Congress that certain types of financial

incentives could improperly influence or even corrupt the medical decision-making of physicians

and other healthcare providers, resulting in federal funds being diverted to pay for goods and

services that are medically unnecessary, of poor quality, or even harmful to a vulnerable patient

population. As detailed below, that is precisely what has happened here.

       5.      Defendants engaged in these schemes knowing that their actions were improper.

                                 JURISDICTION AND VENUE

       6.      The Court has jurisdiction over this action, under 31 U.S.C. §§ 3730, 3732(a) and

28 U.S.C. §§ 1331, 1345, 1367(a).

       7.      Venue is proper in this judicial district, under 28 U.S.C. § 1391(b), in that a

substantial part of the events or omissions giving rise to this Complaint occurred in this district.

                                          THE PARTIES

       8.      Plaintiff United States of America, acting through the Department of Health and

Human Services (HHS) and the Centers for Medicare and Medicaid Services (CMS), administers

the Medicare Program, Title XVIII of the Social Security Act, 42 U.S.C. §§1395 et seq.

(Medicare).

       9.      Defendant OMP is a Domestic Limited Liability Company registered in the

Commonwealth of Kentucky, with its principal office and registered agent, Dr. Vora, located at




                                                  2
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 3 of 25 PageID #: 3




1200 Breckinridge Street, STE 101, Owensboro, KY 42303. See Exhibit (Exh.) A, OMP Annual

Report.

          10.   Defendant OHV is an assumed name of OMP, under Section 365.015 of the

Kentucky Revised Statutes. See Exh. B, Certificate of Assumed Name.

          11.   Defendant Dr. Vora is the sole member, registered agent, and president of OMP

and OHV. See Exhs. A & B, OMP Annual Report and Certificate of Assumed Name.

          12.   Dr. Vora, an individual, is a physician in private practice in Owensboro,

Kentucky, with an office located at 1200 Breckinridge Street, STE 101, Owensboro, KY 42303.

          13.   Dr. Vora resides at 4204 Hunter Pointe, Owensboro, KY 42303. See Exh. A, OMP

Annual Report.

                                  DEFENDANTS’ SCHEMES

          14.   As detailed below Defendants used a variety of schemes: to receive kickbacks for

the referral of claims for pharmacogenomics testing; to routinely order pharmacogenomics

testing for most all of Dr. Vora’s patients (including Medicare beneficiaries), regardless of

individual patient assessment or need; and to routinely order pharmacogenomics testing for most

all of Dr. Vora’s patients (including Medicare beneficiaries), without utilizing the results in

patient treatment.

I.        Defendants violated the Anti-Kickback Statute.

          A.    Defendants received improper remuneration from NMTC.

          15.   During the relevant time period, Defendants received at least $335,700.00 in

remuneration from the now defunct clinical laboratory NMTC. See Exh. C, Remuneration

Letters.




                                                  3
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 4 of 25 PageID #: 4




       16.     NMTC remitted this remuneration by monthly checks made payable to “Dr.

Kishor Vora” and “Owensboro Heart and Vascular.” See Exh. D, Checks.

       17.     Dr. Vora received a monthly letter explaining the remuneration earned, providing

the time period for the remuneration, identifying OHV as the organization, Dr. Vora, as the

physician, and a number of patients. See Exh. C, Remuneration Letters

       B.      In exchange for remuneration from NMTC, Defendants sent Medicare-
               reimbursed orders for pharmacogenomics testing to the NMTC clinical
               laboratory.

       18.     On April 17, 2012, Dr. Vora executed two agreements with NMTC: (1) the

NMTC Health Registry Participation Agreement (PRIDE Registry Agreement); and (2) the

Natural Molecular Testing Business Agreement with Registry Partners (Business Agreement).

See Exh. E, PRIDE Registry Agreement, & Exh. F, Business Agreement.

       19.     The PRIDE Registry was not included on CMS’s list of certified registries. See

CMS, QUALIFIED REGISTRIES FOR THE 2012 PHYSICIAN QUALITY REPORTING SYSTEM (PQRS)

AND ELECTRONIC PRESCRIBING (ERX) INCENTIVE PROGRAM (2012), http://www.cms.gov/

Medicare/Quality-Initiatives-Patient-Assessment-Instruments/PQRS/ downloads/

2012_Qualified_Registries_Posting_Phase1_03-05-2012.pdf.

       20.     The PRIDE Registry Agreement purported to allow Defendants to participate in a

data use agreement, created and maintained by NMTC, for the alleged purpose of sharing de-

identified Protected Health Information (PHI), as defined by the Health Insurance Portability and

Accountability Act of 1996 (HIPAA), with the stated purpose of: (1) defining the contribution of

patient demographics in predictive assessments of patients who have, or are at risk, for ailments

of the heart; (2) promoting outcomes evaluation; (3) the development of clinical guidelines; (4)




                                                4
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 5 of 25 PageID #: 5




population-based activities relating to improving health or reducing health care costs; and (5)

protocol development. See Exh. E, PRIDE Registry Agreement.

       21.     As signatories to the PRIDE Registry Agreement, Defendants agreed to refer to

NMTC pharmacogenomics testing orders for at least 150 patients per month, in order to be

eligible to receive compensation. Id.

       22.     As signatories to the PRIDE Registry Agreement, NMTC agreed to pay

Defendants $150 for each referral of pharmacogenomics testing, on a per-patient basis, which

took into account the volume of referrals. Id.

       23.     During the relevant time period, Defendants referred to NMTC 1,206

pharmacogenomics testing orders for Medicare beneficiaries. See Exh. G, Claims Data.

       24.     During the relevant time period, based on information and belief, Defendants

referred to NMTC pharmacogenomics testing orders for 1,032 non-Medicare beneficiaries.

       25.     During the relevant time period, Dr. Vora referred to NMTC more Medicare

beneficiaries’ pharmacogenomics testing orders than any other provider in the United States; the

next highest referring provider ordered less than half that amount.

       C.      Defendants acted knowingly and willfully; the number of referrals they made
               to NMTC for pharmacogenomics testing exponentially increased when they
               starting being paid for the referrals.

       26.     During the relevant time period, Defendants referred pharmacogenomics testing

orders to NMTC, at least in part, because NMTC paid remuneration.

       27.     Before Defendants were paid to refer pharmacogenomics testing orders to NMTC,

Defendants rarely ordered pharmacogenomics testing.




                                                 5
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 6 of 25 PageID #: 6




        28.   From March 1, 2011 to January 31, 2012, Defendants transmitted 47

pharmacogenomics testing orders for Medicare beneficiaries to NMTC. See Exh. G, Claims

Data.

        29.   In January of 2012, however, Dr. Vora started communicating with a sales

representative working for NMTC, Scott Goodman (Goodman). See Exh. H, Forensic

Examination of iPhone.

        30.   The two discussed the potential for “financial rewards” in ordering

pharmacogenomics testing. Id.

        31.   To reap those financial rewards, Dr. Vora was told to order, “all u clinically can”

utilizing the “full panel” of pharmacogenomics tests available at NMTC. Id.

        32.   The full panel of tests included pharmacogenomics testing of CYP2D6, CYP2C9,

CYP2C19, CYP3A4, CYP3A5, and Thrombophilia Risk. See Exh. I, Pre-Signed Requisition

Form.

        33.   Accordingly, Defendants began increasing the number of referrals made to

NMTC for pharmacogenomics testing, placing 35 orders for Medicare beneficiaries in February

2012. See Exh. G, Claims Data.

        34.   Dr. Vora then met with the sales representative and NMTC’s Chief Medical

Officer, Karthikeshwar Kasirajan, M.D. (Kasirajan), on February 21, 2012; they discussed

entering into the PRIDE Registry Agreement.

        35.   In order to enter into the PRIDE Registry Agreement, Defendants provided

information to NMTC’s sales representative. See Exh. J, Defendant Email 1.

        36.   Specifically, on March 13, 2012, Defendants provided the sales representative

with a list of the National Provider Index (NPI) numbers for all providers at OMP and stated they



                                                6
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 7 of 25 PageID #: 7




would “get them rolling” once everything was set up, but they would “need more kits then, too!”

Id.

       37.    Also in March of 2012, NMTC’s sales representative agreed to streamline the

ordering process by developing custom pharmacogenomics testing order forms for Dr. Vora. See

Exh. K, Goodman Email 1.

       38.    The sales representative further encouraged Defendants to order the “CV

Complete Panel[]” of pharmacogenomics tests available at NMTC. See Exh. L, Goodman Email

2.

       39.    Anticipating payment from NMTC of $150 per-patient referral, in March 2012,

Defendants exponentially increased the number of referrals made to NMTC for

pharmacogenomics testing.

       40.    In March 2012, Defendants placed 537 testing orders for Medicare beneficiaries.

See Exh. G, Claims Data.

       41.    Defendants, however, did not solidify the PRIDE Registry Agreement with

NMTC by the end of March 2012.

       42.    As Defendants did not receive kickbacks from NMTC for the orders they referred

in March 2012, Dr. Vora stopped ordering pharmacogenomics testing from NMTC.

       43.    On April 4, 2012, Dr. Vora texted the NMTC sales representative,

              I have not heard any thing [sic] about registry for genetics and we
              were suppose [sic] to bill for private insurance and nothing has
              happened[.] I am not sure we can continue like this. Because it
              takes a lot of time and effort to go and discuss result with patient.
              I’m going to tell my staff not to send any samples to the company
              until all this is clarified.

See Exh. H, Forensic Examination of iPhone.




                                                7
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 8 of 25 PageID #: 8




       44.     The sales representative responded, “Thx for tx Dr. Vora. According to Dr. Kasi

the registry should be good to go at the end of the month.” See Exh. H, Forensic Examination of

iPhone.

       45.     Dr. Vora answered, “we need to talk before I send any more test [sic].” Id.

       46.     The two then spoke on the phone, and the sales representative followed up stating,

“[t]hx for call today. Kishor I will make sure the Lab follows thru on Al [sic] l commitments.”

Id.

       47.     Goodman then emailed Kasirajan, Mark Haley (NMTC’s Executive Vice

President), Beau Fessenden (NMTC’s Chief Executive Officer), and Barry Griffith (NMTC’s

Vice President of Sales and Marketing) saying, “[j]ust spoke w Vora he is upset and he has

instructed his staff not to send nmtc any more tests.” See Exh. M, Goodman Email 3.

       48.     Haley then emailed Kasirajan stating, “[C]an you reach out to Dr. Vora on the

timing for pride. He has tested a ton and does not want to continue until he has had an

opportunity to discuss with you.” See Exh. N, Haley Email.

       49.     Thereafter, Kasirajan emailed Haley, Goodman, and Ken Wallace (NMTC’s

Director of Business Development), “just spoke to Dr. Vora . . . I have promised to get him

PRIDE contract by next week . . . .” See Exh. O, Kasirajan Email.

       50.     During this period of uncertainty regarding the kickback arrangement, Defendants

drastically decreased the number of referrals made to NMTC for pharmacogenomics testing,

placing only 48 orders for Medicare beneficiaries in April 2012. See Exh. G, Claims Data.

       51.     As the kickback arrangement was in place for May 2012, however, Defendants,

once more, exponentially increased the number of referrals made to NMTC for




                                                8
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 9 of 25 PageID #: 9




pharmacogenomics testing, placing 213 orders for Medicare beneficiaries in May 2012. See Exh.

G, Claims Data.

       52.       From June 2012 through March 31, 2013, Defendants referred to NMTC an

additional 993 testing orders for Medicare beneficiaries. See Exh. G, Claims Data.

       D.        Defendants acted knowingly and willfully; the number of referrals they made
                 to any clinical laboratory for pharmacogenomics testing exponentially
                 decreased when they stopped being paid for the referrals.

       53.       After Dr. Vora learned that NMTC was making changes to their PRIDE Registry

Agreement, reducing the per-test remuneration to $105, effective April 1, 2013, Defendants

significantly reduced the number of orders they made for pharmacogenomics testing and

ultimately stopped ordering pharmacogenomics tests from NMTC. See Exh. P, NMTC Letter; see

also Exh. G, Claims Data.

       54.       In 2014, however, Defendants ordered pharmacogenomics testing from another

clinical laboratory, LabCorp; but Defendants only tested three Medicare beneficiaries. See Exh.

Q, 2015-2020 Referrals.

       55.       Thereafter, Dr. Vora’s pharmacogenomics testing for Medicare beneficiaries

from other labs dwindled; he ordered 32 in 2015, 8 in 2016, 4 in 2017, 5 in 2018, 7 in 2019, and

4 in 2020. Id.

       E.        Defendants acted knowingly and willfully; they declined to order
                 pharmacogenomics testing from another clinical laboratory that would not
                 pay for referrals.

       56.       In May 2012, the first month that Defendants were paid for pharmacogenomics

testing referrals sent to NMTC, Goodman (NMTC’s sales person) left NMTC and began working

for another clinical laboratory called PGXL.




                                                9
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 10 of 25 PageID #: 10




        57.     At that time, Goodman reached out to Dr. Vora and asked him to order

 pharmacogenomics testing from PGXL.

        58.     PGXL, however, did not have a registry program.

        59.     As PGXL did not offer a registry program and NMTC did, Dr. Vora decided not

 to order pharmacogenomics testing from PGXL and the two have not spoken since the summer

 of 2012.

        F.      Defendants acted knowingly and willfully; remuneration they received was
                not fair market value for the services performed.

        60.     Defendants and NMTC both stated that the payments contemplated by the PRIDE

 Registry Agreement represented “fair market value for physician’s work in securing and

 thereafter providing Patient Health Data to NMTC . . . .” See Exh. E, PRIDE Registry

 Agreement.

        61.     To that end, Dr. Vora agreed he would be the one to “enter Patient Health Data

 electronically into NMTC’s computer system.” Id.

        62.     There was not a lot of information to input into the Registry.

        63.     Nevertheless, Defendants’ support staff secured and provided Patient Health Data

 to NMTC.

        64.     Defendants’ support staff also entered Patient Health Data electronically into

 NMTC’s computer system.

        65.     Defendants’ support staff’s per-hour wages are lower that Dr. Vora’s billed time.

        66.     As the remuneration received by Defendants was based on Dr. Vora’s work - not

 the work of Defendants’ support staff - the remuneration was in excess of the fair market value.




                                                 10
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 11 of 25 PageID #: 11




 II.       Defendants violated the False Claims Act.

           A.    Defendants knowingly caused false claims to be submitted.

           67.   Under 42 U.S.C. § 1320a-7b(g), “a claim that includes items or services resulting

 from [an AKS violation] constitutes a false or fraudulent claim for purposes of [the FCA].”

           68.   “An AKS violation that results in a federal health care payment is a per se false

 claim under the FCA.” Universal Health Services, Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989

 (2016).

           69.   “[A]ll claims resulting from illegal kickbacks are considered false claims for the

 purpose of civil actions under the [FCA], even when the claims are not submitted directly by the

 wrongdoers themselves.” 155 Cong. Rec. S10854.

                 i.     Every claim tainted by illegal kickbacks were falsely submitted.

           70.   Defendants received kickbacks for each of the 1,206 referrals made to NMTC for

 pharmacogenomics testing of a Medicare beneficiary, during the relevant time period.

           71.   For each of these 1,206 referrals, NMTC submitted a claim for billed laboratory

 services to Medicare. See e.g., Exh. R, M.C. Postpay Review and Exh. S, A.D. Postpay Review.

           72.   As these 1,206 claims were tainted by kickbacks, they were falsely submitted.

           73.   By ordering these tests to be performed, Defendants caused these 1,206 false

 claims to be submitted.

                 ii.    Most claims were not medically necessary.

                        a.      Defendants did not make individualized assessment of need for
                                the tests.

           74.   Defendants utilized NMTC requisition forms that were pre-signed by Dr. Vora.

 See Exh. I, Pre-Signed Requisition Form.


                                                  11
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 12 of 25 PageID #: 12




        75.     Defendants directed staff that every patient with a cardiovascular risk factor

 should receive pharmacogenomics testing.

        76.     Defendants defined “cardiovascular risk factors” as including any one of the

 following: (1) a history of smoking, (2) diabetes, (3) high cholesterol, (4) obesity, or (5) family

 history of cardiovascular disease.

        77.     By utilizing pre-signed requisition forms and directing staff to test all patients

 who met certain conditions, Dr. Vora delegated ordering tests from NMTC to his subordinates

 and did not order these tests in reaction to a medical need.

        78.     For example, on June 19, 2012, a Medicare beneficiary, J.A.E., went to

 Defendants for a post-vein procedure ultrasound. See Exh. T, Medicare Administrative

 Contractor Complaints.

        79.     While in the office, Defendants asked to swab J.A.E.’s mouth; J.A.E. did not

 know why J.A.E. was swabbed but agreed to do so and signed a consent form. Id.

        80.     After J.A.E. received a Medicare Summary Notice with charges to Medicare for

 the pharmacogenomics test, J.A.E. called Defendants and asked about the test; they told J.A.E. it

 was a swab sample they took to see how J.A.E. reacted to medications. Id.

        81.     Defendants also told J.A.E. that the doctor did this with all his patients. Id.

        82.     Medicare paid $3,181.16 for J.A.E.’s tests ordered by Defendants.

                        b.     Defendants did not utilize the pharmacogenomics test results in
                               patient treatment.
        83.     During the relevant time period, Defendants ordered pharmacogenomics testing

 from NMTC with reckless disregard or deliberate ignorance of the medical necessity for the

 tests. See Exh. U, G.W. Fax; see also Exh. V, S.B. & M.K. Fax.




                                                  12
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 13 of 25 PageID #: 13




         84.    It could take months for NMTC to provide Defendants results from the

 pharmacogenomics test. See e.g., Exh. W, Patient Results Fax 1, and Exh. X, Patient Results Fax

 2.

         85.    As early as January 31, 2012, Defendants knew that patients were not receiving

 results from the pharmacogenomics tests. See Exh. Y, Defendant Email 2.

         86.    Despite knowing that the many results would not be returned in time to impact

 treatment decisions, Defendants continued to order pharmacogenomics tests from NMTC.

         87.    Further, Defendants failed to document the medical need for pharmacogenomics

 testing in the Medicare beneficiaries’ medical records.

         88.    For example, on July 10, 2012, Defendants collected DNA from Medicare

 beneficiary M.C. and ordered pharmacogenomics testing from NMTC. See Exh. R, M.C. Postpay

 Review.

         89.    M.C.’s medical record fails to mention pharmacogenomics testing. Id.

         90.    M.C.’s medical record fails to describe a medical need for pharmacogenomics

 testing. Id.

         91.    M.C.’s medical record fails to demonstrate how the results of the

 pharmacogenomics test would impact M.C.’s plan of care. Id.

         92.    M.C.’s medical record fails to establish that the pharmacogenomics test results

 were conveyed to M.C. Id.

         93.    Despite no indication contained in M.C.’s medical records that

 pharmacogenomics was needed or that the results were used in the care and treatment of M.C.,

 because of Defendants’ actions, Medicare paid $3,534.20 for unnecessary tests ordered by

 Defendants.



                                                 13
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 14 of 25 PageID #: 14




         94.    As a second example, on February 26, 2013, Defendants collected DNA from

 Medicare beneficiary A.D. and ordered pharmacogenomics testing. See Exh. S, A.D. Postpay

 Review.

         95.    A.D.’s medical record fails to mention pharmacogenomics testing. Id.

         96.    A.D.’s medical record fails to describe a medical need for pharmacogenomics

 testing. Id.

         97.    A.D.’s medical record fails to demonstrate how the results of the

 pharmacogenomics test would impact A.D.’s plan of care.

         98.    A.D.’s medical record fails to establish that the pharmacogenomics test results

 were conveyed to A.D. Id.

         99.    Despite no indication contained in A.D.’s medical records that

 pharmacogenomics was needed or that the results were used in the care and treatment of A.D.,

 because of Defendants’ actions, Medicare paid $754.49 for unnecessary tests ordered by

 Defendants.

         100.   Defendants regularly failed to discuss the pharmacogenomics test results with

 Medicare beneficiaries.

         101.   For example, in March 2012, Defendants collected DNA from Medicare

 beneficiary M.H. and ordered pharmacogenomics testing, but on November 14, 2013, M.H.

 explained that M.H. did not know about the tests and never heard about the results, even though

 M.H. had been to the office several times since the test was conducted.

         102.   Medicare paid $5,277.56 for M.H.’s pharmacogenomics testing ordered by

 Defendants.




                                                14
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 15 of 25 PageID #: 15




        103.      Similarly, in May 2012, Defendants collected DNA from Medicare beneficiary

 S.E. and ordered pharmacogenomics testing, but on November 14, 2013, S.E. explained that S.E.

 did not know about the tests and never heard about the results, even though S.E. had been to the

 office several times since the test was conducted.

        104.      Medicare paid $3,534.20 for S.E.’s pharmacogenomics testing ordered by

 Defendants.

        105.      Likewise, in October 2012, Defendants collected DNA from Medicare beneficiary

 J.E. and ordered pharmacogenomics testing, but on November 14, 2013, J.E. explained that,

 although J.E. had been to the office several times, J.E. never received the results.

        106.      Medicare paid $3,181.16 for J.E.’s pharmacogenomics testing ordered by

 Defendants.

        107.      In March 2013, Defendants collected DNA from Medicare beneficiary B.G. and

 ordered pharmacogenomics testing, but on November 14, 2013, B.G. did not know the results

 from the test.

        108.      Medicare paid $754.49 for B.G.’s pharmacogenomics testing ordered by

 Defendants.

        109.      On June 6, 2013, pharmacogenomics test results determined A.P. is a poor

 metabolizer for warfarin. See Exh. Z, A.P. Medical Record. However, A.P.’s results were not

 included in A.P.’s chart; thus, when A.P. had contact with the office, on July 5, 2013 and again

 on August 16, 2013, no one changed A.P.’s warfarin treatment. Id.

        110.      Despite no indication contained in A.P.’s medical records that pharmacogenomics

 was needed or that the results were used in the care and treatment of A.P., because of

 Defendants’ actions, Medicare paid $1,210.96 for unnecessary tests ordered by Defendants.



                                                  15
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 16 of 25 PageID #: 16




                       c.       Defendants ordered pharmacogenomics testing which
                                predicted warfarin responsiveness for patients who had
                                received more than five days of warfarin, and the testing was
                                not done in the context of a registered clinical study.

        111.    For example, at the time that Defendants ordered pharmacogenomics testing to

 predict warfarin responsiveness for A.P, she had received more than five days of warfarin in the

 anticoagulation regimen. Id.

        112.    The testing Defendants ordered was not done in the context of a prospective,

 randomized, controlled clinical study. See www.ClinicalTrials.gov.

        B.      Defendants knowingly made, used, or caused to be made or used false
                records or statements material to false or fraudulent claims to Medicare.

                i.       Defendants made false certifications on Medicare provider enrollment
                         forms.
        113.    At all times relevant herein, Dr. Vora was and is a Medicare provider. See Exh.

 AA, Medicare Provider Agreements.

        114.    Since 2001, OMP has been a Medicare supplier. Id.

        115.    Under 42 C.F.R. § 424.516(a)(1), Medicare providers and suppliers must certify

 that they meet, and will continue to meet, the requirements of the Medicare statute and

 regulations.

        116.    On March 15, 2001, Dr. Vora signed OMP’s Medicare Enrollment Application as

 OMP’s authorized official. Id.

        117.    As OMP’s authorized official, Dr. Vora legally and financially bound OMP to the

 laws, regulations, and program instructions of the Medicare program. Id.

        118.    In so doing, Dr. Vora certified that he understood “that payment of a claim by

 Medicare or other federal health care programs is conditioned on the claim and the underlying

 transaction complying with such laws, regulations and program instructions (including the anti-


                                                16
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 17 of 25 PageID #: 17




 kickback statute and the Stark law), and on a provider/supplier being in compliance with any

 applicable conditions of participation in any federal health care program.” Id.

        119.    Dr. Vora certified he read and understood “the Penalties for Falsifying

 Information” including deliberately omitting, misrepresenting, or falsifying any information

 “contained in any communication supplying information to Medicare.” Id.

        120.    Dr. Vora stated he would “not knowingly present or cause to be presented a false

 or fraudulent claim for payment by Medicare or other federal health care programs, and [he

 would] not submit claims with deliberate ignorance or reckless disregard of their truth or falsity.”

 Id.

        121.    As explained in Section II(A) above, this statement is false, because Defendants

 knowingly caused false claims to be submitted to Medicare.

        122.    Dr. Vora stated he would “abide by the Medicare or other federal health care

 program laws, regulations, and program instructions that apply” to OMP. Id.

        123.    As explained more fully below, this statement is false, because Defendants did not

 abide by the Medicare laws, regulations, and program instructions that apply to OMP.

        124.    42 U.S.C. § 1395y(a)(1)(A), applies to OMP and provides that “no payment may

 be made under part A or part B for any expenses incurred for items of services—which . . . are

 not reasonable and necessary for the diagnosis or treatment of illness or injury or to improve the

 functioning of a malformed body member.”

        125.    As explained in Section II(A)(ii) above, Defendants did not abide by this

 Medicare law, because Dr. Vora ordered services which were not reasonable and necessary for

 the diagnosis or treatment of illness or injury or to improve the functioning of a malformed body

 member, and Medicare paid for those services.



                                                 17
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 18 of 25 PageID #: 18




        126.    42 C.F.R. § 410.32(a) applies to OMP and provides that a diagnostic laboratory

 test “must be ordered by the physician who is treating the beneficiary . . . and who uses the

 results in the management of the beneficiary’s specific medical problem. Tests not ordered by

 the physician who is treating the beneficiary are not reasonable and necessary.” Id.

        127.    As explained in Section II(A)(ii)(a) above, Defendants did not abide by this

 Medicare regulation, because the pharmacogenomics tests were not ordered by the physician

 treating the beneficiary.

        128.    As explained in Section II(A)(ii)(b) above, Defendants did not abide by 42 C.F.R.

 § 410.32(a), because Dr. Vora did not use the results in the management of the beneficiary’s

 specific medical problem.

        129.    42 U.S.C. § 1395l(e) applies to OMP and provides that “[n]o payment shall be

 made to any provider of services or other person under this part unless there has been furnished

 such information as may be necessary in order to determine the amounts due such provider or

 other person under this part for the period with respect to which the amounts are being paid or

 for any prior period.”

        130.    Similarly, 42 C.F.R. § 410.32(d)(2) applies to OMP and provides that “the

 physician . . . who orders the [diagnostic laboratory test] must maintain documentation of

 medical necessity in the beneficiary’s medical record.” Id.

        131.    Likewise, 42 C.F.R. § 424.5(a)(6) applies to OMP and provides that the provider

 “must furnish to the intermediary or carrier sufficient information to determine whether payment

 is due and the amount of payment.”




                                                 18
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 19 of 25 PageID #: 19




        132.    Finally, Program Instructions included in Medicare Benefit Policy Manual,

 Chapter 15, Section 80.6.1 apply to OMP and require providers to “clearly document, in the

 medical record, his [] intent that the test be performed.”

        133.    As explained in Section II(A)(ii)(b) above, Defendants did not abide by this

 Medicare law, these two regulations, or program instructions, because Defendants failed to

 maintain documentation of medical necessity in the beneficiaries’ medical records.

        134.    Program Instructions included in Medicare Benefit Policy Manual, Chapter 32,

 Section 250 apply to OMP and explain that, with respect to pharmacogenomics testing to predict

 warfarin responsiveness, Medicare only covers tests:

                when provided to Medicare beneficiaries who are candidates for
                anticoagulation therapy with warfarin; i.e., have not been
                previously tested for CYP2C9 or VKORC1 alleles; and have
                received fewer than five days of warfarin in the anticoagulation
                regimen for which the testing is ordered; and only then in the
                context of a prospective, randomized, controlled clinical study
                when the study meets certain criteria as outlined in Pub 100-03,
                section 90.1, of the NCD Manual.

 Id.

        135.    NCD § 90.1(A)(j), further states that controlled clinical studies must be

 “registered on the www.ClinicalTrials.gov website by the principal sponsor/investigator prior to

 the enrollment of the first study subject.”

        136.    As explained in Section II(A)(ii)(c) above, Defendants did not abide by these

 program instructions, because Defendants ordered pharmacogenomics testing to predict warfarin

 responsiveness for Medicare beneficiaries who had received more than five days of warfarin in

 the anticoagulation regimen for which the testing was ordered, and the testing was not done in

 the context of a prospective, randomized, controlled clinical study registered on the

 www.ClinicalTrials.gov website.


                                                  19
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 20 of 25 PageID #: 20




        137.    Dr. Vora certified he would “not knowingly present or cause to be presented a

 false or fraudulent claim for payment by Medicare.” See Exh. AA, Medicare Provider

 Agreements.

        138.    Dr. Vora also certified that he would “not submit, or cause to be submitted, claims

 with deliberate ignorance or reckless disregard of their truth or falsity.” Id.

        139.    As explained in Section II(A), these statements in paragraphs 137-138 are false,

 because Defendants knowingly caused NMTC to submit false and misleading representations on

 claim forms submitted to Medicare.

                ii.     Defendants caused false and misleading representations on claim
                        forms submitted to Medicare by NMTC.

        140.    Each claim submitted by NMTC for Dr. Vora’s orders of pharmacogenomics tests

 included a statement whereby NMTC certified that the services rendered were “medically

 indicated and necessary for the health of the patient.” See e.g., Exh. R, M.C. Postpay Review and

 Exh. S, A.D. Postpay Review.

        141.    As explained in Section II(A)(ii) above, this statement is false, because the

 services were not medically indicated and necessary for the health of the patient.

        142.    Each claim submitted by NMTC for Dr. Vora’s orders of pharmacogenomics tests

 included a statement whereby NMTC certified that the information on the claim form was “true,

 accurate and complete.” See e.g., Exh. R, M.C. Postpay Review and Exh. S, A.D. Postpay Review.

        143.    As explained in Section II(A)(ii) above, this statement is false, because the claims

 were tainted by kickbacks.




                                                   20
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 21 of 25 PageID #: 21




                         FIRST CAUSE OF ACTION (OR COUNT I)
                    FCA: Causing False Claims To Be Presented for Payment
                                 (31 U.S.C. § 3729(a)(1)(A))

         144.    The United States incorporates by reference each of the preceding paragraphs as if

 fully set forth in this paragraph.

         1445. Defendants knowingly caused to be presented false or fraudulent claims to

 Medicare for payment or approval, in violation of 31 U.S.C. § 3729 (a)(1)(A).

         146. During the relevant time period, Defendants, with actual knowledge of their falsity,

 or with reckless disregard or deliberate ignorance of whether or not they were false, caused to be

 presented false or fraudulent claims that were tainted by kickbacks, in violation of the AKS (42

 U.S.C. 1320a-7b(g)).

         147.    During the relevant time period, Defendants, with actual knowledge of their

 falsity, or with reckless disregard or deliberate ignorance of whether or not they were false,

 caused to be presented false or fraudulent claims that were not medically necessary.

         148.    Because of the above-described-conduct, the United States sustained damages in a

 substantial amount to be determined at trial, and is entitled to treble damages plus a civil penalty

 for each violation.




                                                  21
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 22 of 25 PageID #: 22




                        SECOND CAUSE OF ACTION (OR COUNT II)
                        FCA: False Statements Material to False Claims
                                  (31 U.S.C. § 3729(a)(1)(B))

        149.    The United States re-alleges and incorporates by reference each of the preceding

 paragraphs as if fully set forth in this paragraph.

        150.    Defendants knowingly made, used, or caused to be made or used, false records or

 statements material to false or fraudulent claims, in violation of 31 U.S.C. § 3729(a)(1)(B).

        151.    During the relevant time period, Defendants, with actual knowledge of their

 falsity, or with reckless disregard or deliberate ignorance of whether or not they were false,

 made, used or caused to be made or used, false records or statements material to false or

 fraudulent claims submitted to the United States, and payment of those false or fraudulent claims

 by the United States was a reasonable and foreseeable consequence of Defendants’ statements

 and actions.

        152.    These false records and statements included false certifications on Medicare

 provider enrollment forms and false and misleading representations on claim forms that claims

 for pharmacogenomics testing submitted to Medicare by NMTC complied with the Anti-

 Kickback Statute, when in fact, those claims violated the Anti-Kickback Statute.

        153.    These false records and statements included false certifications on Medicare

 provider enrollment forms and false and misleading representations on claim forms that claims

 for pharmacogenomics testing submitted to Medicare by NMTC were medically necessary, when

 in fact, those claims were not medically necessary.

        154.     Because of the above-described-conduct, the United States sustained damages in

 a substantial amount to be determined at trial, and is entitled to treble damages plus a civil

 penalty for each violation.


                                                   22
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 23 of 25 PageID #: 23




                       THIRD CAUSE OF ACTION (OR COUNT III)
                 FCA: Conspiracy - False Claims To Be Presented for Payment
                                (31 U.S.C. § 3729(a)(1)(C))

         155.    The United States re-alleges and incorporates by reference each of the preceding

 paragraphs as if fully set forth here.

         156.    Defendants conspired to commit a violation of 31 U.S.C. §§ 3729(a)(1)(A)&(B),

 in violation of 31 U.S.C. § 3729(a)(1)(C).

         157.    During the relevant time period, Defendants and their co-conspirator NMTC

 knowingly entered into one or more conspiracy to present or cause to be presented, false and

 fraudulent claims for payment or approval to the United States, including those claims for

 reimbursement of pharmacogenomics tests that violated the AKS and FCA, and that were

 ordered for uses that were not reasonable and necessary for the diagnosis or treatment of

 individual patients.

         158.    During the relevant time period, Defendants and their co-conspirator NMTC

 performed acts in furtherance of these conspiracies, by, among other things, entering into the

 PRIDE Registry Agreement, and submitting, or causing the submission to the United States,

 claims for pharmacogenomics testing referred to NMTC by providers that violated the AKS and

 FCA, and that were ordered for uses that were not reasonable and necessary for the diagnosis or

 treatment of individual patients.

         159.    During the relevant time period, Defendants and their co-conspirator NMTC

 submitted, made or used, or caused to be submitted, made, or used, such false claims, records, or

 statements, with actual knowledge of their falsity, or with reckless disregard or deliberate

 ignorance of whether or not they were false.




                                                 23
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 24 of 25 PageID #: 24




         160.    Because of the above-described-conduct, the United States sustained damages in a

 substantial amount to be determined at trial, and is entitled to treble damages plus a civil penalty

 for each violation.

                        FOURTH CAUSE OF ACTION (OR COUNT IV)
                                  Unjust Enrichment

         161.    The United States re-alleges and incorporates by reference each of the preceding

 paragraphs as if fully set forth here.

         162.    Through the acts set forth above, Defendants received payments from kickbacks

 to which they were not entitled and therefore have been unjustly enriched at the expense of the

 United States. The circumstances of these payments are such that, in equity and good conscience,

 Defendants should not retain those payments, the amount of which is to be determined at trial.

                                          PRAYER FOR RELIEF

         WHEREFORE, the United States demands and prays that judgment be entered in its

 favor against Defendants as follows:

         A.      On Counts I, II, and III, under the FCA, for the amount of the United States’

 damages, in an amount to be determined at trial, trebled as required by law, and such civil

 penalties as are authorized by law, together with all such further relief as may be just and proper.

         B.      On Count IV for unjust enrichment, for the damages sustained and/or amounts by

 which Defendants were unjustly enriched, or retained illegally, plus interest, costs, and expenses,

 and for all such further relief as may be just and proper.




                                                  24
Case 4:20-cv-00066-JHM-HBB Document 1 Filed 04/30/20 Page 25 of 25 PageID #: 25




                                DEMAND FOR JURY TRIAL

       The United States demands a jury trial in this case.

                                             Respectfully submitted,

                                             RUSSELL M. COLEMAN
                                             United States Attorney

                                             ______________
                                             JESSICA R. C. MALLOY
                                             Assistant United States Attorney
                                             717 West Broadway
                                             Louisville, Kentucky 40202
                                             Phone No. (502) 779-2765
                                             Fax No. (502) 625-7110




                                                25
Case 4:20-cv-00066-JHM-HBB Document 1-1 Filed 04/30/20 Page 1 of 1 PageID #: 26
